Citation Nr: 1215317	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left knee from March 6, 1995 to October 19, 1997.

2.  Entitlement to an increased rating for osteoarthritis of the left knee from October 20, 1997.

3.  Entitlement to an increased rating for osteoarthritis of the right knee from March 6, 1995 to November 7, 1995.

4.  Entitlement to an increased rating for osteoarthritis of the right knee from November 8, 1995.

5.  Entitlement to an increased rating for osteoarthritis of the left ankle from March 6, 1995 to June 8, 2007.

6.  Entitlement to an increased rating for osteoarthritis of the left ankle from June 9, 2007.

7.  Entitlement to an increased rating for osteoarthritis of the right ankle from March 6, 1995 to January 19, 2011.

8.  Entitlement to an increased rating for osteoarthritis of the right ankle from January 20, 2011.


REPRESENTATION

Appellant represented by:	Daniel Krasegnor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to May 1958.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2000.  A transcript of that hearing is of record.

The Board, the United States Court of Appeals for Veterans Claims (Court), and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have considered the Veteran's claim previously.  In a June 2003 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2002 denial of the Veteran's claim and remanded the case for further action.  VA appealed that decision to the Federal Circuit.  

In April 2004, the Federal Circuit remanded the matter for further proceedings consistent with its decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An October 2005 Court Order set aside and remanded the Board's January 2002 decision for further proceedings consistent with the order.

In compliance with the Court remand, the Board remanded the case to the RO in April 2006 for additional development.  After such development, the RO continued the denial of an increased rating, and returned the case to the Board for further appellate review.  In November 2007, the Board again denied the Veteran's claim and the Veteran appealed the decision.  

In December 2009, the Court affirmed the Board's decision that there was "no evidence of residual reactive arthritis or subsequent  osteoarthritis in any joint other than the left knee and left ankle."  The Court additionally stated in its findings, however, that there was a possible exception regarding the possibility of arthritis in the right knee, citing a June 1967 initial rating decision which remarked upon right knee x-rays and findings pertaining to the right knee in a March 2007 VA examination.  In its holding, however, the Court affirmed the Board's finding that there was no evidence of arthritis in a joint other than the left knee, left ankle and the Veteran's right ankle.  Having discussed in depth the Veteran's right knee, the Board is of the belief that the Court intended its holding to pertain to the right knee as opposed to the right ankle.  Affording the Veteran the benefit of the doubt in this context, however, the nature of any service connected disability affecting the right knee and ankle joints will be addressed in the analysis below.

In June 2011, the Veteran was afforded a VA examination which addressed whether degenerative arthritis in the spine was the result of rheumatoid arthritis.  As noted, the Court affirmed the Board's November 2007 finding that the Veteran's claimed spine disorders were not casually related to the service-connected rheumatoid arthritis.  The Court specifically stated in its December 2009 Memorandum Decision that "The record does not support [the Veteran's] argument that the Board failed to consider and develop an informal claim for joints other than his knees and ankles."  Accordingly, the Board finds that the issue of service connection for a spine disorder is not before the Board at this time.

While the Board does not have jurisdiction over any claim regarding the spine, the Veteran has made clear his desire to initiate such a claim.  Hence, the issues of entitlement to service connection for a cervical and lumbar spine disorder, to include whether new and material evidence has been submitted to reopen such a claim, are referred to the RO for additional development.

In a March 2011 rating decision, the RO granted entitlement to service connection for osteoarthritis of the knees and ankles, separately awarding a 10 percent disability rating for each disorder, effective January 20, 2011.  These issues stem from the Veteran's November 1995 claim for increased ratings for osteoarthritis.  Therefore, the RO mischaracterized the issues as new issues for service connection.  The Board has, accordingly recharacterized the issues on appeal to reflect the appeals before it.


FINDINGS OF FACT

1.  Left knee osteoarthritis was first objectively demonstrated on October 20, 1997.

2.  From October 20, 1997 the Veteran's left knee osteoarthritis was manifested by extension to 0 degrees and flexion to 120 degrees with pain.  

3.  Right knee osteoarthritis was first objectively demonstrated on November 8, 1995.

4.  From November 8, 1995, right knee osteoarthritis was manifested by extension to 0 degrees and flexion to 120 degrees with pain.  

5.  A moderate limitation of left ankle motion was first demonstrated on June 9, 2007.

6.  A moderate limitation of right ankle motion was first objectively demonstrated on January 20, 2011.


CONCLUSIONS OF LAW

1.  Between March 6, 1995 and October 19, 1997 the criteria for a compensable disability evaluation for left knee osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

2.  From October 20, 1997, the criteria for a disability evaluation in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

3.  Between March 6, 1995 and November 7, 1995, the criteria for a compensable disability evaluation for right knee osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

4.  From November 8, 1995, the criteria for a disability evaluation in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

5.  From March 6, 1995 to June 8, 2007, the criteria for a compensable rating for left ankle osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

6.  From June 9, 2007, the criteria for a rating in excess of 10 percent for left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271.

7.  From March 6, 1995 to January 19, 2011, the criteria for a compensable rating for right ankle osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

8.  From January 20, 2011, the criteria for a rating in excess of 10 percent for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated May 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
These matters were most recently before the Board in July 2010, when the case was remanded to the RO in Jackson, Mississippi.  The purpose of the remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA examination.  

In this case, the Veteran's June 2011 VA examiner noted that he was unable to discuss DeLuca criteria without resorting to speculation.  Upon review of the examination report, however, the Board finds that while the examiner stated that he could not comment as to the DeLuca criteria, the examiner did, in fact, specifically note the limitations on the Veteran's ability to function.  Of particular import, the examination comported with DeLuca requirements.  That he failed to recognize these findings as the DeLuca requirements is of no substantive significance whatsoever.  The VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allows the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in October 2011.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Note on Combined Ratings

Any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  In June 1973, i.e., over 20 years ago, the Veteran was granted a 20 percent disability rating for rheumatoid arthritis.  In the absence of fraud, that rating is now protected by regulation.

Where there is more than one service connected disorder, the total disability evaluation is determined by the combined ratings table.  38 C.F.R. § 4.25.  As noted above, the Veteran's 20 percent disability evaluation for rheumatoid arthritis may not be reduced.  In the analysis below, the Board has kept the Veteran's 20 percent disability rating in mind in determining when and if the Veteran would benefit from receiving separate disability ratings for his disorders as opposed the a combined 20 percent disability rating.  In this case, the Veteran is shown, between November 8, 1995 and October 19, 1997, to have only one compensable disability that warranted a separate 10 percent disability rating (the right knee).  

As discussed below, on October 20, 1997, left knee arthritis was demonstrated.  Applying the combined ratings table, this leads to a disability rating of 19 which rounds up to no more than the 20 percent rating assigned in June 1973.  38 C.F.R. § 4.25.  On June 9, 2007, however, a moderate limitation of the left ankle was demonstrated, warranting a 10 percent disability evaluation from that time.  Thus, combining the Veteran's higher 20 percent disability rating with the 10 percent disability evaluation for the left ankle, a rating of 28 (rounded up to 30) is warranted.  As the left ankle would raise the combined rating to 30 percent, because this affords the Veteran the highest available benefit, separate ratings are afforded from June 9, 2007.  

In this decision the Board does not address the bilateral factor rules set forth in 38 C.F.R. § 4.26 because the questions before the Board pertain to what rating should be assigned each distinct disorder.  To the extent that the Veteran may disagree with the assigned combined rating he must perfect a timely appeal.

Increased Ratings Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Laws and Regulations-Left and Right Knee

Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis established by X- ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved. If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned. With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned. 38 C.F.R. § 4.71 , Diagnostic Code 5003. 

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, separate ratings may be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a compensable evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted when painful motion is noncompensable under the appropriate diagnostic code but there is a showing of degenerative arthritis established by x-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a limitation of leg flexion to 45 degrees warrants a 10 percent rating.  A limitation of flexion to 30 degrees warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a limitation of extension of the leg to 10 degrees warrants a 10 percent rating.  A limitation of extension to 15 degrees warrants a 20 percent rating.

The normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Factual Background-Left and Right Knees

In March 1995, the Veteran reported that his service-connected disability had increased in severity.  In the rating action presently on appeal, the RO denied the Veteran's claim for increase.  

The report of a November 1995 whole body bone scan included findings which were interpreted as compatible with degenerative changes in the right knee.  

The Veteran was afforded a VA examination in December 1996.  On examination, the knees were cool without palpable effusion.  There was moderate tenderness on palpatation of the patella.  It was noted that the Veteran flinched and grimaced  during examination.  There was no subluxation or lateral instability demonstrated.  Range of motion studies demonstrated active flexion to 125 degrees bilaterally and extension to 0 degrees.  Collateral ligaments were intact bilaterally, deep tendon reflexes were 2+ at the knees and drawer tests were negative.  Lower extremities had 5/5 muscle strength.  X-rays of the knees were found to be within normal limits.  Following physical examination and diagnostic testing, the diagnosis was mild seronegative rheumatoid arthritis.  

The claims file includes a January 1997 x-ray report of the right and left knee which noted no significant interim change from a May 1994 examination.  There was no fracture, dislocation or joint effusion found.  The x-rays were found to be unremarkable.  

In October 1997, the Veteran presented for a VA examination.  At that time, the examiner noted the history and prior diagnosis of rheumatoid arthritis.  During his examination the Veteran stated that he was in pain every day and experienced substantial stiffness, both improving during the day.  It was noted that the Veteran did not employ the use of orthopedic aids, and that there had been no episodes of dislocation or recurrent subluxation.  

Physical examination demonstrated that the Veteran had a slight limp on the right leg.  There was no ankylosis and passive and active motion in all joints were within normal limits.  

The examiner stated that the Veteran's disability was primarily due to pain, that there were few objective findings of swelling or increased warmth in the joints, and there was no evidence of systemic arthritic condition at the time of examination.  A diagnosis of degenerative joint disease of the knees was provided.  

A November 1998 bone scan included the clinical history that the veteran was service-connected for rheumatoid arthritis, "although he has always been seronegative and probably has some other type of arthritis."  It was further noted that the Veteran had previously undergone a bone scan in 1995 which he claimed showed arthritis in numerous locations.  The results of the current bone scan were compared with the 1995 test and were interpreted as compatible with mild degenerative changes.  

In January 2000, the Veteran testified before the undersigned.  He stated that his arthritis was first manifest in his feet and legs.  The Veteran explained that he woke up in pain, but his pain gradually decreased during the day.  He explained that if he hit his knees on something his knees swelled to the point where he could hardly walk.  He further testified that his joints swelled in bad weather.  

The Veteran was afforded a VA examination in May 2001.  The examiner reviewed the claims folder and the history of the Veteran's joint symptomatology.  The Veteran stated that he experienced pain in his joints which was bad in the morning and aggravated with bad weather, he also reported occasional swelling.  He explained that he did pretty well but experienced pain a day after overexertion.  It was noted that the Veteran had not used crutches, a brace cane or corrective shoes.  

On physical examination, the knees demonstrated a normal range of motion.  A diagnosis of mild to moderate degenerative joint disease was provided.  The examiner noted that although the Veteran focused on findings of a 1995 bone scan, there appeared very little objective findings from either that scan or a 1998 bone scan to justify the diagnoses of either rheumatoid arthritis or active inflammatory arthritis.  The changes were opined to "not really (be) substantial and [we]re more consistent with mild to moderate degenerative joint disease." 

At a July 2006 VA examination the Veteran described pain in his knees.  There was no locking or instability noted.  The Veteran described fatigability and poor endurance, he stated that his legs buckled at times when he was fatigued with an occasional fall but no fractures.  There was no evidence by history which indicated recurrences of synovitis.  The Veteran stated that he used a cane intermittently but not other corrective devices.  There was no history which indicated joint subluxation.  

Physical examination revealed no redness, warmth swelling or deformity.  The right knee had full range of motion.  There was a 10 degree loss of left knee motion in both sitting and supine positions.  McMurray's sign was negative.  There was modest fine crepitus noted in the left knee.  A diagnosis of mild flexion contracture of the left knee was provided.

In a September 2006 letter to the RO, the Veteran's attorney asserted that the examination did not address all of the elements of the Board's remand.  The Veteran was then afforded additional examinations for rheumatology and orthopedic disorders.

A March 2007 VA medical center note reported that the Veteran stated that he experienced chronic neck and back pain but stated that despite the limitations this presented, he was still pretty active.  

A March 2007 VA examination noted that the claims folders were not available for review.  The Veteran reported multiple joint pain.  In pertinent part, physical examination revealed full left knee extension, and 130 degrees of flexion.  Range of motion studies of the right knee revealed extension to 0 degrees and flexion to 130 degrees with pain from 90 degrees.  Repetitive motion did not cause increased pain, fatigueability or decrease in arc of motion in either knee. 

In a May 2007 VA report, which notes the entire claims file again reviewed, the rheumatologist who conducted the July 2006 examination noted that there was early degenerative arthritis in the left knee.  It was noted that there was radiographic evidence to support the Veteran's left knee pain.  The Veteran reported that the frequency of the Veteran's left knee pain was variable and related to activity and weather, often occurring daily.   

At a June 2007 VA examination, the Veteran demonstrated full left knee extension, and 130 degrees of flexion.  The Veteran told the examiner that he was retired, so his disorders did not impose any occupational limitation, and that his left knee limited his ability to walk after around 100 feet.  He did not use a cane or other assistive device.  He also described occasional swelling but denied any flare-ups.  Left knee radiographs demonstrated very mild early degenerative joint disease.  The Veteran's right knee was not examined.  The examiner opined that the Veteran's disorders caused moderate discomfort, and that it was conceivable that pain could further limit function.  The examiner noted, however, that it was not feasible to comment further.  

The Veteran was afforded a VA examination in June 2011.  During his examination, the Veteran complained mainly of back and neck pain.  He additionally stated that arthritis in the extremities did not flare often and occurred every couple of months.  He stated that long walking made his knees swell and that they hurt more in cold weather.  The Veteran additionally mentioned that he had fallen a few times secondary to weak knee joints.  He reported becoming fatigued and tired easily and that he took Oxycodone for joint pain.  He explained that arthritis had affected his life style, that he did not do much yard or house work, and that he spent a lot of time watching television because it hurt to be active.  

Physical examination of the knees revealed no swelling, erythema or deformity in the knees and no sign of instability.  Crepitus was found bilaterally.  There was normal extension to zero degrees was found as was flexion to 120 degrees bilaterally.  The appellant complained of pain during the study.  X-rays demonstrated degenerative changes of the right and left knees.  

Analysis-Left and Right Knee

The Board finds that, from November 8, 1995, a 10 percent disability rating is appropriate for right knee osteoarthritis with pain.  Further, from October 20, 1997 a 10 percent disability rating is appropriate for left knee osteoarthritis with pain.  Both ratings are appropriate under the Lichtenfels doctrine.  Significantly, the evidence of record does not demonstrate a compensable limitation of motion for either knee at any time during the appellate term.  Moreover, neither instability nor subluxation have been demonstrated.  Given this evidence entitlement to a higher evaluation is not in order.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Simply put, there is no evidence of slight or greater instability, no evidence that extension was limited to 10 degrees, and no evidence that flexion was limited to 45 degrees.  Thus, while the assigned evaluations are warranted from the dates shown under the Lichtenfels decision, entitlement to increased evaluations is not in order.  Id.

The appellant's disability picture for any period on appeal was not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The symptoms experienced by the appellant, i.e., pain and some limitation of motion are specifically contemplated by the criteria discussed above.  There is noting that differentiates this Veteran's arthritis of the knees from thousands of other veterans who are rated under the schedule.  The appellant's knee symptoms do not require frequent periods of hospitalization.  Hence, the rating assigned adequately compensates him for the severity of the disability at issue.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107.

Laws and Regulations-Left and Right Ankle

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  A 20 percent evaluation may also be assigned if the ankle is ankylosed in plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Factual Background-Left and Right Ankle

Historically, in March 1995, the Veteran reported that his service-connected disability had increased in severity.  The RO denied an increased rating in its September 1995 rating decision.

The Veteran was afforded a VA examination in December 1996, and he reported foot pain.  Range of motion testing demonstrated plantar flexion to 35 degrees bilaterally, and dorsiflexion to 15 degrees.  There was no tenderness, swelling of deformity noted in the feet.  The Veteran was described by the examiner as ambulating from the waiting room without difficulty.   Deep tendon reflexes were 1+ at the ankles.  There was no evidence of neurological involvement noted.  

In October 1997 the Veteran presented for a VA examination.  He reported having daily pain, but denied treatment for arthritis.  Physical examination revealed that the Veteran did not have ankylosis.  Passive and active range of motion was within normal limits in all joints.  No diagnosis for the left or right ankle was provided.  The examiner further noted that the disability the Veteran currently demonstrated was primarily due to pain and there were a few objective findings of swelling or increased warmth in those joints.  There was no evidence of a systemic arthritic condition.

A November 1998 bone scan noted a clinical history that the Veteran was service-connected for rheumatoid arthritis, "although he has always been seronegative and probably has some other type of arthritis."  It was further noted that the Veteran had previously undergone a bone scan in 1995 which he claimed showed arthritis in numerous locations.  The results of the current bone scan were compared with the 1995 test and interpreted as showing findings compatible with mild degenerative changes.  

At a May 2001 VA examination the examiner reviewed the claims folder and the history of the Veteran's joint symptomatology.  On examination the ankles demonstrated motion that was within normal limits.  Reflexes were 2+ and strength was 5 out of 5.  

At a July 2006 VA bone examination the rheumatologist noted that the left ankle demonstrated 40 degrees of total motion and normal right ankle range of motion.  During his examination the Veteran did not report ankle pain.  He stated that he used a cane intermittently but no crutches, braces or corrective devices.  The Veteran stated that he felt weak all over.  The examiner opined that the Veteran's walk to and from the waiting room did not appear to be taxing.  

As noted above in a September 2006 letter to the RO, the Veteran's attorney asserted that the examination did not address all of the elements of the Board's remand.  The Veteran was then afforded additional examinations for rheumatology and orthopedic disorders.

In a March 2007 VA medical center treatment note the Veteran reported that he experienced chronic neck and back pain.  He did not reference ankle pain.  The Veteran stated that he felt fine and said that despite being limited by back and neck arthritis he was "still pretty active."

A March 2007 VA examination noted that the claims folders were not available for review.  The Veteran reported mild, daily ankle pain bilaterally.  This pain could exacerbate weekly up to a moderate level with increased walking or activity.  Pain was reportedly relieved by Tylenol.  The Veteran reported that ankle pain did not affect his routine daily activities and swelling was denied.  The Veteran did not use an ankle brace.  Physical examination revealed no skin changes or effusion of the skin in the ankles bilaterally.  Range of motion demonstrated dorsiflexion to 20 degrees, and plantar flexion to 45 degrees bilaterally.  Repetitive range of motion testing did not cause an increase in pain, fatigability or decrease in arc of motion.  X-rays of the ankles were found to be normal.  A diagnosis of normal ankles was provided.  

In a May 2007 report, which notes the entire claims file was reviewed.  The rheumatologist who conducted the July 2006 examination noted that the specific joints affected by the reactive arthritis.  The examiner opined, as he had in 2006, that early degenerative arthritis in the left ankle was as likely as not a late sequela of the earlier reactive arthritis.  The examiner found no evidence of residual reactive arthritis or subsequent osteoarthritis in any joint other than the left knee and left ankle.  The examiner stated that the Veteran described spells of flare ups to include constant left ankle pain.  The examiner stated that there was more radiographic evidence to support the Veteran's description of left knee pain than left ankle pain and that otherwise the appellant's contentions were the dominant basis for his rheumatic complaints.  It was noted that the frequency of episodes producing pain above baseline left ankle pain was variable and was related largely due to activity and weather.  

At a June 2007 VA examination the Veteran stated that his ankle hurt but did not limit his ability to walk.  The Veteran opined that his knee problem was probably more limiting than his ankle problem in terms of functional capacity.  The Veteran denied flare-ups at the ankle but stated that he had constant uncomfortable pain which was more of a psychological stressor than an actual physical limiter.  On examination the Veteran demonstrated left ankle dorsiflexion to 5 degrees, and plantar flexion was to 50 degrees.  There was no pain with range of motion of the ankle, no effusion and the ankle was relatively non tender.  The Veteran reported some mild discomfort to palpitation along the medial ankle at the acilla of the joint.  The Veteran was neurovascularly intact.  Range of motion testing was not painful and did not change with repetitive testing.  X-rays of the left ankle were normal.  The Veteran's right ankle was not discussed in the VA examination report.

The Veteran was afforded a VA examination in January 2011.  He complained primarily of back and neck pain.  He stated that his ankle pain was at a level of 3 out of 10.  The Veteran stated that he experienced flare-ups of pain every couple of months.  He had no constitutional symptoms like fever or night sweats and explained that he became fatigued and tired easily.  He took Oxycodone for his arthritis and stated that his arthritis affected his life style in that he did not do much in the way of yard or house work.  He stated that he spent a lot of time watching television because it hurt him to be active.  

Physical examination of the left ankle demonstrated an area of wasting just below the lateral malleolus on the left side.  It was noted that the left foot appeared to be more dropped.  Examination of the right ankle demonstrated muscle wasting in the dorsum of the foot.  The Veteran complained of pain on active and passive range of motion on both sides.  Dorsiflexion was to 10 degrees, and plantar flexion was to 45 degrees in the left ankle.  There was 15 degrees of dorsiflexion and 45 degrees of plantar flexion in the right ankle on range of motion testing.  Range of motion was the same bilaterally after three repetitions.  Neurological examination was normal.  X-rays of the left ankle revealed mild calcaneal spurring.  There were no arthritic or degenerative changes seen.  The right ankle demonstrated no fracture or dislocation on x-ray.  There were no arthritic changes seen.  

Analysis-Left Ankle

The Board finds that, from March 6, 1995, to June 8, 2007 the Veteran's left ankle did not demonstrate symptoms which warranted a compensable disability rating.  The Board finds, however, that from June 9, 2007, a 10 percent disability rating is warranted.  In this respect, the evidence prior to June 9, 2007 includes reports of the Veteran's subjective complaints of pain.  However, the evidence does not include objective evidence arthritis and medical records which note arthritis appear to rely on the Veteran's history alone.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, during this period on appeal, the Veteran's range of ankle motion was shown to be normal, and the record neither reveals evidence of ankylosis, malunion of the os classis or the astragalus, nor has an astragalectomy been performed.  Thus a higher evaluation is not warranted under an alternate Diagnostic Code.  

The Board finds that a 10 percent evaluation, but no higher, is warranted from June 9, 2007.  Since that time, range of motion testing has demonstrated improved dorsiflexion, to 10 degrees and normal plantar flexion.  Again, the record neither reveals evidence of ankylosis, malunion of the os calsis or the astragalus, nor has an astragalectomy been performed.  Thus a higher evaluation is not warranted under an alternate Diagnostic Code.  

The Board has considered a higher rating under Deluca criteria, noting that the Veteran has complained of pain during the period on appeal.  The Board notes, however, that often the Veteran's complaints of pain are shown to be related to the Veteran's back and neck as opposed to his ankles.  Further, where the Veteran has complained of pain of the left ankle, that pain is not shown to limit the Veteran further than is demonstrated by the 10 percent disability rating provided as repetitive testing has, at no time led to further limitation of motion.  

The symptoms presented by the Veteran's left ankle disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence that the claimant's left ankle disorder at any time during the appellate term necessitated frequent hospitalization, or that either disability has caused a marked interference with employment.  Thus, the Board finds no evidence warranting entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis-Right Ankle

The Board finds that between March 6, 1995, and January 19, 2011, a noncompensable disability evaluation for right ankle osteoarthritis is appropriate.  From this period, the Veteran's range of right ankle motion was found to be normal, osteoarthritis was not demonstrated by x-rays and motion was not limited by pain.  Indeed, during the period from March 6, 1995 to January 9, 2011, the Veteran's range of right ankle motion was normal, and the record neither reveals evidence of ankylosis, malunion of the os calsis or the astragalus, nor has an astragalectomy been performed.  Thus a higher evaluation is not warranted under an alternate Diagnostic Code.  

From January 20, 2011, however, the Veteran demonstrated dorsiflexion limited to 15 degrees and normal plantar flexion.  Based on that fact the RO granted a compensable rating from that date.  Without addressing the propriety of that assigned compensable rating, the clinical evidence certainly preponderates against entitlement to an increased evaluation in the absence of any evidence showed a marked limitation of motion.  

The symptoms presented by the Veteran's right ankle disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that the claimant's right ankle disorder at any time during the appellate term necessitated frequent hospitalization, or that either disability has caused a marked interference with employment.  Thus, the Board finds no evidence warranting entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for left knee arthritis from March 6, 1995 to October 19, 1997 is denied. 

Entitlement to a 10 percent rating for left knee arthritis effective from October 20, 1997, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for right knee arthritis from March 6, 1995 to November 7, 1995, is denied. 

Entitlement to a 10 percent rating for right knee arthritis effective from November 8, 1995, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for left ankle arthritis from March 6, 1995 to June 8, 2007 is denied. 

Entitlement to a 10 percent evaluation for osteoarthritis of the left ankle from June 9, 2007, is granted, subject to laws and regulations governing the payment of monetary awards.

Entitlement to a compensable rating for right ankle arthritis from March 6, 1995 to January 19, 2011, is denied.
 


Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right ankle from January 20, 2011, is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


